Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of murder in the second degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt of murder in the second degree was not against the weight of the evidence (see, CPL 470.15 [5]).
However, since the defendant was 15 years old at the time of the crime, he is not criminally liable for the crimes of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree (see, Penal Law § 30.00). Therefore, the guilty verdicts as to each of these counts are nullities and the counts are dismissed (see, CPL 310.85; see also, People v Lester B., 84 AD2d 791, 792). Kunzeman, J. P., Balletta, Miller and Ritter, JJ., concur.